Citation Nr: 1211222	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  04-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for an upper gastrointestinal disorder, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a lower gastrointestinal disorder, to include as secondary to a service-connected disability. 

4.  Entitlement to an initial compensable evaluation for the service-connected residuals of appendectomy and laparotomy with small bowel obstruction (identified as surgical scars).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to July 1979. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2002, May 2004, and June 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO). 

The Veteran testified at an August 2005 travel Board hearing; the hearing transcript has been associated with the claims file. 

The Board remanded the case to the RO for further development in June 2006 and March 2010.  The case has since returned to the Board for further appellate consideration.  

In May 2011, the Veteran submitted an additional statement to the Appeals Management Center (AMC) in Washington, DC, with a waiver of initial RO consideration.  See Representative's February 2012 written argument.

Although the Board regrets any further delay, the issues of entitlement to service connection for an upper gastrointestinal disorder and hypertension are again addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  
FINDINGS OF FACT

1.  A clear preponderance of the medical evidence is against a finding that the Veteran has a lower gastrointestinal disorder that is related to service, or is proximately due to, the result of, or aggravated by, a service-connected disability.  

2.  The Veteran's has one oblique abdominal scar with hyperpigmentation and small nodular indurations as a result of an in-service appendectomy, and one linear abdominal scar as a result of an in-service laparotomy.  The scars do not affect at least five percent of the Veteran's entire body or any exposed areas, and have not been productive of active symptomatology during the appeal period.


CONCLUSIONS OF LAW

1.  A lower gastrointestinal disorder was not incurred in or aggravated by active service, and it is not proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

2.  The criteria for an initial compensable evaluation for appendectomy and laparotomy scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7800-7806 (2002, 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the service connection claim for a lower gastrointestinal disorder being decided herein, VCAA notice was provided to the Veteran in February 2001, July 2006, and June 2010.  Thereafter, the claim was readjudicated by way of a May 2011 supplemental statement of the case.  

The Board further notes that the Veteran's scar appeal arises from his disagreement with the assigned rating following the grant of service connection for residual scars from appendectomy and laparotomy.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required with respect to this claim.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA medical evidence, and private medical evidence. The Veteran has been medically evaluated in connection with this case, and has testified before the undersigned Veterans Law Judge.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence applicable to the scar claim that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Service Connection Claim for a Lower Gastrointestinal Disorder

Background

During service in December 1976, the Veteran was admitted to the hospital for observation after complaining of abdominal pain.  He was found to have an inflamed appendix and therefore underwent an appendectomy.   One week later, due to complaints of continued abdominal pain and distention, he underwent a laparotomy which showed adhesions obstructing his small bowel.  After approximately two weeks of postoperative care, the Veteran returned home and returned to duty in January 1977.  In February 1977, the Veteran again reported worsening upper abdominal pains, vomiting, and no bowel movements.  An NG tube was placed and he was started on IVs.  After 48 hours, his bowel sounds returned and the obstruction was no longer seen on x-rays.  However shortly thereafter the Veteran got worse and the physicians felt that the Veteran had a transient ileus; he was treated conservatively with an NG tube and IVs.  After nine days of hospital care, he was discharged with a diagnosis of resolving partial small bowel obstruction.  

The Veteran's subsequent service treatment records indicate further treatment for abdominal pain, hematochezia, anal fissure, possible ileus, and constipation, in pertinent part, as reported in treatment notes dated in May 1977, July 1977, September 1977 (apparently inaccurately dated as '1976'), October 1977, December 1977, January 1978, April 1978, and February 1979. 

The claims folder does not contain an examination report upon discharge in July 1979.

In August 1997, Dr. T. Marshall ordered a barium enema examination that revealed very limited colonic diverticulosis involving the distal descending and sigmoid colon.  There were no radiographic signs of diverticulitis. 

In January 2001, VA received, in pertinent part, the Veteran's service connection claim for lower gastrointestinal disorder.

The record contains private medical evidence beginning in October 2000 from the Veteran's private physician, Dr. S.T.R. of Southern Gastroenterology.  In this regard, A February 2001 colonoscopy ordered by Dr. S.T.R. revealed a rectal polyp and diverticulosis.  A March 2001 treatment note shows impressions of diarrhea, resolved; hyperplastic polyp; and diverticulosis. A treatment noted dated in March 2003 shows an impression of rectal bleeding.  

In May 2001, the Veteran underwent a VA general medical examination.  He reported stomach pain, that of a cramping nature.  He also reported frequent diarrhea, heartburn, and nausea.  Lower gastrointestinal diagnosis was diverticulosis.  

In July 2001, the Veteran was referred for a proctosigmoidoscopy at the VA.  However, the examiner noted that Veteran had had a colonoscopy one month prior, and there was no history of hemorrhoids.  Therefore, the examiner felt that the procedure was unnecessary.  However, the examiner performed a rectal examination which was entirely normal.  Inspection of the anal canal did not disclose any abnormality.   

According to a May 2005 medical statement, Dr. S.T.R., indicated that the Veteran was first seen in his office in October 2000, and currently carries diagnoses of, rectal polyp, internal hemorrhoids, and diverticulosis, in pertinent part.  Dr. S.T.R. indicated that the Veteran requested a statement which addressed whether any of the Veteran's gastrointestinal disorders are related to service.  Dr. S.T.R. opined that the Veteran's rectal disability seems to be secondary to internal hemorrhoids.  The physician also indicated that he could not conclusively prove that any of the Veteran's GI symptoms are linked to his in-service illnesses.    
 
During an October 2007 VA examination, the Veteran reported diarrhea and abdominal cramping, in pertinent part.  The examiner noted prior diagnoses of hemorrhoids and a history of colon polyps.  The examiner noted that the Veteran has lower gastrointestinal symptoms that are being followed by a private gastroenterologist.  The examiner concluded that the symptoms are still being worked up and found no diagnosis fitting the Veteran's current symptoms.  However, the RO determined that this digestive examination was inadequate for rating purposes and scheduled the Veteran for an additional one.   

A July 2008 VA examiner diagnosed the Veteran with hemorrhoids, colon polyps, and diverticulosis, in pertinent part, but found that there was nothing in the Veteran's service treatment records that could be considered consistent with these disabilities.  The VA examiner stated that he would have to resort to mere speculation in order to say that the Veteran's in-service gastrointestinal complaints were a result of diverticulosis.   

In a November 2008 addendum report, the examiner was unable to state that a service-connected disability caused or chronically worsened the Veteran's current gastrointestinal disorders because the available information did not indicate any service-connected disabilities.  Therefore, the Board, in its 2010 remand, requested an addendum medical opinion.  In this regard, the Board, in pertinent part, asked that an examiner determine whether the Veteran has a lower gastrointestinal disorder that is proximately due to, the result of, or permanently aggravated by the Veteran's service-connected residuals of appendectomy and laparotomy with small bowel obstruction.  

In response, a December 2010 VA examiner specifically found no pathology, signs, or symptoms in the Veteran's gastrointestinal tract that might indicate any problems related to the in-service surgeries.  

Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046  (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

Analysis

In this case, the objective medical evidence confirms current diagnoses of diverticulosis, colon polyps, and hemorrhoids, all of which are disorders of the lower gastrointestinal tract.  

Moreover, the record clearly shows that during service, the Veteran underwent an appendectomy and laparotomy which showed a partial small bowel obstruction.
He also had subsequent complaints of abdominal pain and constipation.    

Nonetheless, the objective medical evidence of record does not relate any of the Veteran's current lower gastrointestinal disorders to any incident of active service, or a service-connected disability.  Indeed, Dr. S.T.R., the Veteran's private gastroenterologist, stated in May 2005 that he could not prove that any of the Veteran's GI symptoms are linked to the illnesses he incurred during service.  Similarly, the July 2008 VA examiner found nothing in the Veteran's service treatment records that could be considered consistent with the Veteran's hemorrhoids, colon polyps, and diverticulosis, in pertinent part.  Additionally, the December 2010 examiner stated that there were no sequelae to the Veteran's in-service surgeries and specifically found no pathology in the lower gastrointestinal tract that is related to the in-service appendectomy and laparotomy with small bowel obstruction.  On examination in December 2010, the Veteran's bowel sounds were present and normo-active on examination; there was no guarding or bowel distention.  

The Board finds that the medical opinions of record, as they relate to the Veteran's lower gastrointestinal disorder, are factually accurate, fully articulated, and contain sound reasoning; therefore they are afforded significant probative value.  The July 2008 and December 2010 VA examiners reviewed the entire claims file and Dr. S.T.R. has followed the Veteran since October 2000.  The opinions also included a synopsis of the Veteran's medical history.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board acknowledges and has considered the Veteran's reports of lower gastrointestinal symptoms, such as diarrhea and pain.  The Veteran, as a layperson, is competent to report the presence of observable symptoms; however, he is not competent to provide a medical nexus between his current lower gastrointestinal disorder and service, or a service-connected disability.  The Board finds that the objective medical evidence of record far outweighs the Veteran's lay reports of etiology and continuing symptoms since service. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lower gastrointestinal disorder is related to service or a service-connected disability.  As the preponderance of the evidence is against such claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The service connection claim for a lower gastrointestinal disorder must therefore be denied. 


III.  Increased Rating Claim for Appendectomy and Laparotomy Scars

      Background

As indicated, the Veteran underwent an appendectomy and laparotomy during service in 1976.   

In January 2001, the Veteran filed a service connection claim for residuals of the in-service surgeries, in pertinent part.  

In May 2001, the Veteran underwent a VA general medical examination.  The Veteran reported itching in the scars.  The examiner noted surgical scars in the Veteran's right lower quadrant of the abdomen.  There was no tenderness, adherence, ulceration, elevation, depression, inflammation, or keloid formation.  The texture was described as smooth.  The scars were slightly darker in color than the surrounding skin.  

Service connection for the surgical scars, residuals of in-service appendectomy and laparotomy, was granted in the March 2002 rating decision; a noncompensable evaluation was assigned, effective January 19, 2001. 

During an October 2007 VA "skin disease" examination, the Veteran denied having any skin problems.  Two linear surgical scars on the Veteran's abdomen were noted.  The examiner indicated that the Veteran had no skin abnormalities to evaluate.  See also, October 2007 addendum.  

In December 2008, the Veteran underwent a VA examination to determine the current severity of his service-connected surgical scars.  The examiner noted one oblique surgical scar on the right, lower quadrant of the Veteran's abdomen.  That scar was hyper-pigmented with scattered and small nodular indurations near its upper portion.  Maximum width of the oblique scar was 1 centimeter, and maximum length was 14 centimeters.  There was no evidence of tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, skin ulceration, or breakdown over the scar.  The scar did not result in limitation of motion or loss of function.  Diagnosis was healed surgical (appendectomy) scar on abdomen.  The examiner also noted a linear scar on the Veteran's abdomen, to the right of midline.  Maximum width of the scar was 1 centimeter, and maximum length was 19 centimeters.  Diagnosis was also healed surgical scar on abdomen.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Veteran's appendectomy and laparotomy scars are rated by analogy to eczema, pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118 (2002, 2007).  VA regulations for evaluating disabilities of the skin were revised twice during the pendency of this appeal.  The first revision took place on August 30, 2002, and the Veteran was advised of the applicable criteria in a November 2003 statement of the case. 

Effective October 23, 2008, the schedular criteria by which skin disabilities are rated were revised again to more clearly reflect VA policies concerning the rating of scars.  (See 73 Fed. Reg. 54,708 -54,712 (September 23, 2008).  However because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in 2001.  

In keeping with VA practice and appropriate precedent, the rating agency should apply the version of the regulation that is most favorable to the Veteran, since the regulations changed during the pendency of his appeal.  See, VAOPGCPREC 7-03 (2003).  Therefore, adjudication of the Veteran's increased rating claim must include consideration of the former and the revised criteria.  It is noted that the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000). 

Under the former Diagnostic Code 7806, evidence of exfoliation, exudation or itching (if involving an exposed surface or extensive area) resulted in the assignment of a 10 percent disability evaluation.  Evidence of exudation or constant itching with extensive lesions or marked disfigurement warranted a 30 percent evaluation.  The highest disability evaluation allowable pursuant to this Diagnostic Code, 50 percent, necessitated evidence of ulceration, extensive exfoliation, or crusting, as well as systemic or nervous manifestations or exceptionally repugnant manifestations.  38 C.F.R. 4.118, Diagnostic Code 7806 (2002). 

Other potentially applicable criteria prior to August 30, 2002 are as follows:  

Under Code 7800, a noncompensable (0 percent) rating is assigned for slight disfiguring scars of the head, face or neck; a 10 percent rating is assigned for moderate disfiguring scars of the face, head or neck; a 30 percent rating is assigned for severe disfiguring scars, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles; and a 50 percent rating is assigned for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  A note following the code provides that when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating may be increased to 80 percent, the 30 percent rating to 50 percent, and the 10 percent rating to 30 percent; the most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Diagnostic Code 7801 provided for a 10 percent rating for scars involving third degree burns involving an area of 6 square inches or 38.7 square centimeters (sq. cm.). Similarly, a 10 percent rating is for application under Diagnostic Code 7802 for second-degree burns where the scar measures one square foot (0.1 sq. meter). 38 C.F.R. § 4.118; Diagnostic Code 7801 (2002). 

Diagnostic Code 7802 provided that a 10 percent rating is assigned for second-degree burns in an area or areas approximating one square foot (.1 meter). A 10 percent evaluation is warranted for superficial, poorly nourished scars with repeated ulceration under Diagnostic Code 7803.  Diagnostic Code 7804 provides that a 10 percent disability evaluation is warranted for superficial scars that are tender and painful on objective demonstration. Diagnostic Code 7805 otherwise provides that a rating for scars is based upon the limitation of function of the affected part. 38 C.F.R. § 4.118; Diagnostic Code 7802 (2002). 

Superficial scars that are poorly nourished with repeated ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002). 

Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002). 

Scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002). 

Beginning on August 30, 2002, the rating schedule reads as follows: 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  
Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are:  Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation. Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118 (2007).  

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  Id.

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).   Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007). 

Under Diagnostic Code 7806, a 10 percent evaluation is warranted for evidence of dermatitis or eczema extending to at least 5 percent but less than 20 percent of the entire body, at least 5 percent but less than 20 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12- month period.  The next higher disability evaluation of 30 percent requires evidence of such a skin disorder extending to 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more (but not constantly) during the past 12-month period.  The highest disability evaluation allowable pursuant to this Diagnostic Code, 60 percent, necessitates evidence of the extension of dermatitis or eczema to more than 40 percent of the entire body, more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118; Diagnostic Code 7806 (2007).   Alternatively, dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

Analysis

After a complete review of all evidence of record, the Board finds that an initial higher (compensable) evaluation for the Veteran's appendectomy and laparotomy scars is not warranted.   As indicated, the Veteran's scars are evaluated under Diagnostic Code 7806 and a 10 percent evaluation under the former code requires evidence of exfoliation, exudation or itching (if involving an exposed surface or extensive area).  The Board acknowledges the Veteran's report of "some itching" of his scars during his 2001 VA general medical examination.  As indicated, the Veteran, as a layperson, is competent to report any observable symptoms, such as itching; however, his surgical scars involve areas on his abdomen and therefore do not affect an exposed area.  Moreover, the scars are not considered extensive, as one scar measures only 1 cm x 14 cm, and the other measures 1 cm x 19 cm.  Thus, a 10 percent evaluation is not warranted under the former Diagnostic Code 7806.  Additionally, while the Veteran reported "some" itching in 2001, there is no evidence of "constant" itching to warrant a 30 percent evaluation under the former Diagnostic Code 7806.  The record is also negative for evidence indicating that the Veteran experiences any marked disfigurement or systemic or nervous manifestations, or manifestations that have been described as exceptionally repugnant in relationship to his scars.  Thus, an initial compensable evaluation is not warranted under the former criteria of Diagnostic Code 7806. 

An initial compensable evaluation is also not warranted under the revised criteria of Diagnostic Code 7806 (2007).  As noted above, the Veteran's scars are located on the abdomen, a non-exposed area, and the measurements of the scars do not amount to at least 5 percent of his entire body.  Additionally, the record is devoid of evidence indicating that the Veteran undergoes intermittent systemic therapy for his scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  Significantly, the December 2008 examiner stated that the Veteran's surgical scars are well-healed with no abnormalities.  

The Board has considered other potentially applicable diagnostic codes that provide for a higher (compensable) evaluation.  Nonetheless, Diagnostic Code 7800 contemplates disfigurement of the head, face, or neck, which is not applicable here.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002, 2007).  
 
Similarly, Diagnostic Code 7801 is not applicable, as it pertains to third degree burn scars, or scars, other than head, face, or neck, that are deep or that cause limited motion.  The medical evidence in this case shows that the Veteran's surgical scars do not adhere to the underlying tissue and are therefore considered superficial.  

Diagnostic Code 7802 does not provide for a higher evaluation because the former code pertains to second degree burn scars, not applicable here, and although the scars are superficial and do not cause limited motion, they do not cover an area or areas of 144 square inches (929 sq. cm.) to warrant a higher evaluation under the revised criteria.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002, 2007).    

The Board further notes that a higher evaluation under the former criteria of Diagnostic Code 7803.  In this regard, there is no evidence that the Veteran's superficial scars are poorly nourished with repeated ulcerations or unstable.   38 C.F.R. § 4.118, Diagnostic Code 7803 (2002, 2007).    

The Board acknowledges that during his Board hearing, the Veteran responded "sometimes" when asked if he experiences pain associated with his scars.  However, pain has not been objectively demonstrated.  For example, according to the October 2007 VA examination report, the Veteran denied any skin problems and the examiner indicated that the Veteran had no skin abnormalities to evaluate.  The Veteran also denied experiencing pain in his scars during his December 2008 VA examination.  Therefore a higher evaluation is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2002, 2007).   Lastly, the Board notes that the December 2008 VA examiner specifically indicated that the Veteran's surgical scars do not cause any limitation of function or motion.  Therefore, a higher evaluation is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002, 2007).    

The Board has considered the Veteran's statements throughout his appeal as to the severity of his symptoms.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Based on the foregoing, the Board concludes that the schedular criteria for an initial compensable evaluation for the Veteran's appendectomy and laparotomy scars have not been met.  In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against an initial compensable evaluation for appendectomy and laparotomy scars.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As noted, the evidence reflects that the Veteran's surgical scars are well-healed with no abnormalities, and the Veteran has currently denied any related symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to service connection for a lower gastrointestinal disorder, to include as secondary to a service-connected disability, is denied. 

An initial compensable evaluation for residuals of appendectomy and laparotomy with small bowel obstruction (identified as surgical scars) is denied.


REMAND

A review of the record reflects that further development is necessary prior to analyzing the service connection claims for an upper gastrointestinal disorder and hypertension on the merits.  

Pursuant to the Board's 2010 remand, the Veteran's case was referred for addendum medical opinions to determine the etiology of any upper gastrointestinal disorder and hypertension, in pertinent part.  In this regard, a December 2010 VA examiner indicated that the Veteran has been treated for hiatal hernia with GERD, which she noted as a chronic and congenital disorder.  The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  Further, in a 1990 opinion, the VA's General Counsel determined that a congenital or hereditary disease could be service connected if it was shown that the disease was first manifested during active military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990) (finding that diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty.").  VA's General Counsel stated that the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  Id.  The General Counsel stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at sometime in his life, did not constitute having the disease.  Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease.  Thus, according to the General Counsel, if a claimant had a congenital or hereditary predisposition to a disability prior to service, but no manifestations, but later manifested the disease during active military service, service connection may be granted.  See id.  

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated in service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Therefore, in this case and in light of the above, the Board finds that additional medical opinion is necessary as to the Veteran's upper gastrointestinal condition.  

Moreover, the Board notes that, in response to the Board's 2010 remand, the VA examiner in January 2011 opined that it is less likely than not that the Veteran's current hypertension is related to his military service or his in-service surgery.  In arriving at such opinion, the examiner noted that the occasional elevated blood pressure reading in the Veteran's service records occurred around the time of his acute illness and surgery in 1976.  However, the Veteran's service treatment notes show elevated blood pressure readings in February 1976, prior to his appendectomy and subsequent laparotomy in December 1976.  As the Board finds that the January 2011 opinion is supported by inaccurate rationale, an addendum medical opinion is necessary.  Moreover, the examiner did not address a March 2007 private opinion (received in June 2010) provided by Dr. A.B. in which he states that, after a review of the medical records, the Veteran was diagnosed with hypertension in 1976, which was during service.  

The Board further notes that the January 2011 examiner did not address the additional hypertension questions posed in the 2010 remand, such as whether the Veteran's hypertension was manifest within one year of his separation from service, or whether the Veteran's hypertension is permanently aggravated by the service-connected residuals of appendectomy and laparotomy with small bowel obstruction.  See Stegall, supra.  Thus on remand, these questions should be answered by an examiner.  

Lastly, the Board notes that, in his May 2011 statement, the Veteran identified private treatment for hypertension in July 1979 by a Dr. R. Stoke in Portsmouth, VA.  Any relevant treatment records from this medical provider should be requested and obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all records related to the treatment for hypertension dated from July 1979 to the present from Dr. Ralph Stoke in Portsmouth, VA.  Then request and obtain the identified treatment records.  Any negative response should be appropriately documented into the record.  

Additionally, ensure that any outstanding VA medical evidence is obtained and associated with the claims folder.  

2.  Thereafter, refer the case to the examiner who provided both the December 2010 VA "esophagus and hiatal hernia" medical opinion and January 2011 "hypertension" opinion (same examiner).  If the examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, such should be afforded the Veteran.  The claims folder must be made available to the examiner for review.  The examiner must review the entire claims file.  

The examiner should:  

a).  indicate whether the Veteran's hiatal hernia and/or GERD is considered a congenital or developmental defect, or is it a congenital or developmental disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  

b).  if the Veteran's hiatal hernia and/or GERD is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (please identify the additional disability); or, was any increase in severity clearly and unmistakably due to the natural progress of the disorder;  

c).  in contrast, if the Veteran's hiatal hernia and/or GERD is a congenital or developmental disease, please state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service.  If so, is there clear and unmistakable evidence that there was there a permanent increase in the severity of the condition beyond its natural progression as a result of service.  If the Veteran's hiatal hernia and/or GERD is found to be a congenital disease and there were no manifestations of the disease before service, was the onset (manifestation) of the disease in service; or is such disease otherwise related to service.  

d).  if any current upper gastrointestinal disorder is not congenital or developmental in nature, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service.  

 e).  indicate whether it is at least as likely as not that the Veteran's hypertension was incurred in or aggravated by any incident, disease, or injury during service.  Reconcile the opinion with February 1976 blood pressure readings, the adult hypertension screening in May 1979, Dr. A.B.'s April 2005 and March 2007 opinions, and the January 2011 VA opinion.  

f).  indicate whether it is at least as likely as not that hypertension manifested within one year of the Veteran's separation from service.  

g).  indicate whether it is at least as likely as not that the Veteran's hypertension is permanently aggravated by his service-connected residuals of appendectomy and laparotomy with small bowel obstruction.  The examiner should provide a complete rationale for his or her opinion with references to the evidence of record. 

3.  When the development requested has been completed, readjudicate the service connection claims for an upper gastrointestinal condition and hypertension.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


